United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-60394
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LENNIE LITTLE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 2:04-CR-94-1
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Lennie Little appeals his 57-month, guilty-plea sentence for

conspiracy to ship and transport firearms in interstate commerce

by a convicted felon, 18 U.S.C. § 371.    Little asserts, for the

first time, that the district court made no specific reference to

the factors listed in 18 U.S.C. § 3553(a) in denying his request

that the court order his federal sentence to run concurrently

with his state sentence and its refusal thus constituted an abuse

of discretion.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60394
                                -2-

     Little’s request for a concurrent sentence did not preserve

a claim that the district court failed to properly articulate its

reasons for imposing a consecutive sentence as required by 18

U.S.C. § 3553(c).   Accordingly, we review for plain error.    See

United States v. Everist, 368 F.3d 517, 520 (5th Cir. 2004).

     Here, the district court did not explicitly consider every

one of the factors listed in 18 U.S.C. § 3553(a) and U.S.S.G.

§ 5G1.3, but it did explicitly consider some of these factors.

At sentencing, the court considered the nature and circumstances

of the offense and the characteristics of the defendant when it

remarked that Little was not a small-time gun trafficker.     In

addition, the Government’s arguments alerted the district court

to some of the other 18 U.S.C. § 3553(a) and U.S.S.G. § 5G1.3

factors, including Little’s risk for recidivism and criminal

history and the need to protect the public.

     Where, as here, the record reflects an implicit

consideration of the 18 U.S.C. § 3553(a) factors, we will uphold

a district court’s decision to impose consecutive sentences.       See

Everist, 368 F.3d at 521; United States v. Izaguirre-Losoya, 219
F.3d 437, 440 (5th Cir. 2000) (upholding the imposition of a

consecutive sentence where district court made no explicit

statement concerning pertinent factors but was alerted to these

factors by the presentence report and defense counsel).   Little

thus has not shown that the district court’s consideration of the

18 U.S.C. § 3553(a) and U.S.S.G. § 5G1.3 factors was deficient.
                            No. 05-60394
                                 -3-

       Little likewise has not established plain error in

connection with the district court’s compliance with 18 U.S.C.

§ 3553(c).    Under the plain error standard of review, the

defendant bears the burden of showing that (1) there is an error,

(2) the error is plain, and (3) the error affects substantial

rights.    United States v. Olano, 507 U.S. 725, 732 (1993).   A

defendant’s substantial rights are affected only if the error

“affected the outcome of the district court proceedings.”      Id. at

734.    Little has made no such showing.   Accordingly, we affirm.

       AFFIRMED.